Case 2:18-cv-02911-NGG-RER Document 27 Filed 02/15/19 Page 1 of 2 PagelD #: 200

Stuart Zisholtz, Esq.

ZISHOLTZ & ZISHOLTZ, LLP

200 Garden City Plaza, Suite 408
Garden City, New York 11530
Tel: 516-741-2200

Fax: 516-746-1024

stucizzilp.com
Attorneys for Shalom S. Maidenbaum

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

es Xx

 

SHALOM S. MAIDENBAUM, Docket No. 2:18-cv-02911
(JFB-GRB)
Plaintiff,
-against- AFFIRMATION
IN OPPOSITION

AARON FISCHMAN, NINA FISCHMAN,
LAWRENCE KATZ, THE LAW OFFICE
OF LAWRENCE KATZ, P.C., THE LAW
OFFICE OF LAWRENCE KATZ, ESQ.,
PLLC, and CHOSHEN ISRAEL GROUP,
LLC,

Defendants.
x

 

Stuart S. Zisholtz, being an attorney-at-law duly licensed to practice law in the State of
New York and a member to the firm of Zisholtz & Zisholtz, LLP, attorneys of record for the
Plaintiff in the above entitled action declares as follows pursuant to 28 U.S.C. § 1746:

1, 1 make this affirmation in opposition to a second motion by the defendants for
sanctions under Rule 11.

2. Previously, the defendants served a motion for sanctions returnable on November
15, 2018. Annexed hereto and made a part hereof as Exhibit “A” is a copy of the first two pages

of the motion.
Case 2:18-cv-02911-NGG-RER Document 27 Filed 02/15/19 Page 2 of 2 PagelD #: 201

3. This motion was served upon the plaintiff along with the defendants’ motion to
dismiss pursuant to FRCP Rule 12 (b)(6).

4. Based upon the first motion served by the defendants for sanctions under Rule I,
the plaintiff served opposition papers which incorporated the Rule 1! motion. Annexed hereto
and made a part hereof as Exhibit “B” are copies of the opposition papers served with respect to
the motion to dismiss pursuant to FRCP Rule 12 (b)(6) and FRCP Rule 11 and 28 USC § 1927.

5. Clearly, the defendants cannot serve two Rule 11 motions for sanctions.

6. Under the circumstances, it is respectfully submitted that the motion be denied in
all respects.

WHEREFORE, your affiant respectfully prays for an Order denying defendants’ Motion

in all respects.

 
   

 

Kibo Tia 7
Subscribed to this 15"
day of February, 2019
